Case 2:18-ap-01370-BB   Doc 1 Filed 11/13/18 Entered 11/13/18 11:07:13   Desc
                         Main Document    Page 1 of 4
Case 2:18-ap-01370-BB   Doc 1 Filed 11/13/18 Entered 11/13/18 11:07:13   Desc
                         Main Document    Page 2 of 4
Case 2:18-ap-01370-BB   Doc 1 Filed 11/13/18 Entered 11/13/18 11:07:13   Desc
                         Main Document    Page 3 of 4
Case 2:18-ap-01370-BB   Doc 1 Filed 11/13/18 Entered 11/13/18 11:07:13   Desc
                         Main Document    Page 4 of 4
